Napton, Judge,
delivered the opinion of tlie court.
This was an application to a court of equity to have a mistake in a judgment corrected. The original suit was upon a mortgage, and this mistake occurred in a wrong calculation *435of the principal atid interest due on the note, secured by the mortgage, for over 13,000 dollars, upon which several payments had been made. The attorney for the plaintiff made the calculation, and being asked by the court for the amount, stated it at a sum about $1,200 less than it ought to have been. This mistake was not discovered till after the end of the term. The case is in all particulars like that of Wilson vs. Boughton, (50 Mo., 18) except that the application in this case was made to a court of common pleas, which, however, was invested hv the statute with general concurrent jurisdiction with the circuit court. In conformity with the decision in the case cited, this judgment, must be reversed and the cause remanded.
All the other judges concur.